Citation Nr: 0103545	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of service connection for removal of the left 
ovary and left salpingectomy.  

2.  Entitlement to service connection for removal of the 
uterus.  

3.  Entitlement to an increased rating for the service-
connected postoperative granulosa cell tumor of the right 
ovary with right oophorectomy and right salpingectomy, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the RO.  

In February 1999, a hearing was held at the RO before this 
Member of the Board.  

In January 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
Later that month, the opinion was received; however, the 
Board determined that the opinion was not responsive enough.  

In June 2000, the Board again requested the opinion of a VHA 
medical specialist.  In July 2000, the opinion was received.  

In August 1989, the Board denied the veteran's appeal of 
service connection for the removal of the left ovary and left 
salpingectomy.  Thus, the Board must first address the 
finality of these decisions.  

The Board also notes that in May 1987, the RO denied service 
connection for the removal of the uterus; however, there is 
no evidence that the veteran was ever notified of the 
decision and her appellate rights.  

(The increased rating issue and service connection for 
removal of the uterus are addressed in the Remand section of 
this document.)  



FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied the claim of 
service connection for the removal of the left ovary and left 
salpingectomy.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1989 Board decision.



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for the removal 
of the left ovary and left salpingectomy.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1989 decision, the Board denied the claim of 
service connection for the removal of the left ovary and left 
salpingectomy.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence of record at the time of the August 1989 Board 
decision included the service medical records, VA and private 
medical records and statements and testimony of the veteran.

A careful review of the service medical records shows that, 
in January 1953, the veteran was seen at sick call 
complaining of right and left side pain.  In April 1953, an 
exploratory laparotomy revealed a large cyst, which had 
ruptured, on the right ovary.  Pathology reports revealed 
granulosa cell carcinoma of the right ovary.  The right ovary 
and tube were excised.  

Although there is some conflicting evidence, private clinical 
records show that, in September 1959, the veteran suffered a 
vaginal prolapse and underwent a vaginal hysterectomy.  

In May 1978, the veteran underwent a left salpingo-
oophorectomy and lysis of adhesions.  Pathology revealed a 
ruptured corpus luteum cyst of the left ovary.  

Based on this evidence, the Board denied service connection 
for removal of the left ovary and left salpingectomy.  

Evidence received after the Board's August 1989 decision 
includes VA and private medical evidence and the veteran's 
statements and testimony.  

Of particular interest are the VHA opinions which were 
requested by the Board.  Indeed, the medical opinions 
specifically address the question of whether the removal of 
the veteran's left ovary and left salpingectomy was related 
to her problems in service.  

The evidence is certainly new, as it was not of record at the 
time of the Board's August 1989 decision.  Furthermore, the 
evidence is material as it is the first evidence addressing 
the nexus question.  

Thus, the Board finds that the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for removal of the left ovary and left salpingectomy.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the removal of the left ovary 
and left salpingectomy, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

Regarding both of the veteran's claims, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

2.  Then, after undertaking any 
additional development deemed 
appropriate, including any necessary 
examinations to evaluate the veteran's 
service-connected disability, the RO 
should review the veteran's claims.  If 
any of the benefits sought on appeal are 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



